Exhibit 10.1 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”), dated as of June 26, 2009 (the “Effective Date”), by and among Easy Scripts, Inc, (the “Company”), and PT Group, Inc (the “Lender”). WITNESSETH: WHEREAS, the Parties agreed that the Lender will provide the Company with a loan (the "LOAN") in the aggregate principal amount not to exceed US $500,000.00(the "PRINCIPAL AMOUNT"), subject to terms and conditions set forth in this Agreement; the loan secured by promissory notes of the Company ("NOTE" or "NOTES").The Notes are also referred to herein as the "SECURITIES"; NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the lender hereby agree as follows: 1. THE LOAN. (a) Under the terms and subject to the conditions set forth in this Agreement, the Lender shall loan to the Company a principal amount not to exceed Five Hundred Thousand U.S. Dollars ($500,000.00)in installments as follows: i. Company will notify Lender (the “Notification”) of any desired disbursements for any amount up to the PRINCIPAL AMOUNT; and ii. Upon notification Lender will transfer the portion of the PRINCIPAL AMOUNT requested within ten (10) business days of the Notification. iii. All disbursements will be recorded on Exhibit A to this agreement, which Exhibit A will be revised upon each disbursement. iv. Each disbursement shall earn interest at the rate of 9.5% per annum beginning on the date of such disbursement (each a “Disbursement Date”). v. All outstanding amounts will earn interest until such date as all outstanding principal and interest is paid in full. vi. The entire PRINCIPAL AMOUNT actually disbursed, together with all interest hereunder shall be due and payable no later than eighteen (18) months from the Effective Date. (b) The "CLOSING DATE" shall be June 26, (c) All disbursements hereunder may be paid directly to the Company by the Lender, or by any third party on behalf of the Lender.Any disbursement hereunder may be transferred to a third party on behalf of the Company at the Company’s written direction. However, no third party shall have any rights or obligations hereunder, and all funds transferred pursuant to this Agreement shall be deemed transferred by the Lender to the Company notwithstanding the origination of such funds. (d) All funds transferred pursuant to this agreement shall bear interest at the rate of 9.5% per annum. 2. LENDER REPRESENTATIONS AND WARRANTIES. Lender hereby represents andwarrants that: (a) AUTHORIZATION AND POWER. it has the requisite power and authority to enter into and perform this Agreement and the other Transaction Documents and to purchase the Notes and Warrants being sold to it hereunder. (b) INFORMATION ON COMPANY. Lender has been furnished with or has had access to all information concerning its operations, financial condition and other matters as Lender has requested. 3.
